IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                         AT MURFREESBORO

JOHN MINOR,                                 )   Docket No.: 2015-06-0227
         Employee,                          )
v.                                          )   State File No.: 27720-2015
                                            )
NASHVILLE ELECTRIC SERVICE,                 )   Date of Injury: March 6, 2015
        Employer.                           )
                                            )   Judge: Dale Tipps


 EXPEDITED HEARING ORDER GRANTING MEDICAL AND TEMPORARY
                    DISABILITY BENEFITS


       THIS CAUSE came to be heard before the undersigned Workers’ Compensation
Judge on August 12, 2015, upon the Request for Expedited Hearing filed by John Minor
(Mr. Minor), the Employee, on July 16, 2015, pursuant to Tennessee Code Annotated
section 50-6-239 (2014) to determine if the Employer, Nashville Electric Service (NES),
is obligated to provide medical and/or temporary disability benefits. Considering the
positions of the parties, the applicable law, and all of the evidence submitted, the Court
concludes that Mr. Minor is entitled to medical and temporary disability benefits.

                                      ANALYSIS

                                          Issues

       The Dispute Certification Notice (DCN) issued in this claim indicated a number of
issues. The Court did not decide issues marked on the DCN unless presented for
determination at the Expedited Hearing. The parties presented the following issues for
determination at the Expedited Hearing:

      Whether Mr. Minor’s injury of March 6, 2015, arose primarily out of and in the
course and scope of his employment with NES; and,

       If so, whether Mr. Minor is entitled to medical and/or temporary disability
benefits.


                                            1
                                   Evidence Submitted

      The Court admitted into evidence the exhibits below:

          1. Affidavit of John Minor
          2. Medical Records from Dr. Robert Weiss
          3. Medical Records from Northcreek Chiropractic Clinic
          4. Affidavit of John Thomas
          5. Employee’s Notice of Injury
          6. Transcription of Mr. Minor’s recorded statement (marked for identification
             only)
          7. Form C20 First Report of Injury.

      The Court designated the following as the technical record:

              Petition for Benefit Determination (PBD), April 21, 2015
              Dispute Certification Notice (DCN), July 13, 2015
              Request for Expedited Hearing, July 16, 2015
              NES’s Objection To Dispute Certification Notice
              NES’s Pre-Hearing Brief
              Mr. Minor’s Position Statement.

      The Court did not consider attachments to the above filings unless admitted into
evidence during the Expedited Hearing. The Court considered factual statements in the
above filings or any attachments thereto as allegations unless established by the evidence.

      The following witnesses provided in-person testimony:

              Mr. John Minor
              Mr. Chase Porter
              Mr. Bill Braswell
              Mr. John Thomas.

       The parties stipulated that Mr. Minor suffered a back injury, including a herniated
disc, when he fell on the ice at Chik-Fil-A on March 6, 2015.

                                    History of Claim

       Mr. Minor is a forty-eight year-old resident of Robertson County, Tennessee. (See
PBD.) He testified he is a Lineman/Working Foreman for NES, where he has worked
since 2003. His current job requires him to “run service” on Fridays, which means he
makes repairs or service calls as they are called in by customers and assigned to him by

                                            2
NES. He went to work on Friday, March 6, 2015, starting at 6:00 a.m. with a morning
meeting. Mr. Minor and his partner had no assignments by the time they finished the
meeting and prepared their truck, so they decided to take their morning break and drove
to Chik-Fil-A. They sat in their truck for a time, filling out paperwork and checking the
computer for assignments. They had not received any repair or service calls before they
exited the truck to go into the restaurant. Mr. Minor slipped on the ice and fell while
walking across the parking lot. He testified that the accident occurred around 7:10 or
7:15 a.m.

       Mr. Minor testified that he reported his injury to the company nurse on the day of
the accident, and then informed his supervisor, Bill Braswell, on the same day. He
continued working that day, but his symptoms eventually worsened to the point that he
sought treatment.

        On cross-examination, Mr. Minor admitted that he was aware of and understood
NES’s rule that prohibits employees from taking their break within the first hour of their
shift.1 He confirmed that he selected Chik-Fil-A as the place to take his break.

        John Thomas submitted an affidavit and testified at trial. He is a Field
Superintendent-Overhead Distribution for NES and is one of Mr. Minor’s supervisors.
(Ex. 4 at 1.) NES allows its linemen employees two fifteen-minute breaks during their
shift. However, it prohibits linemen from taking a break or lunch period within the first
hour of their shift. Id. Mr. Thomas testified that, other than this restriction, linemen may
select their break time and the location of their breaks. He also testified that the truck
Mr. Minor drove on March 6, 2015, was equipped with a GPS tracking system. He
indicated that records from the tracking system showed that Mr. Minor arrived at Chik-
Fil-A at 6:57 a.m. and left at 7:30 a.m. (Ex. 4 at 2.)

       Mr. Minor submitted records showing he received treatment from Northside
Chiropractic Clinic from March 18, 2015, through July 6, 2015. (Ex. 3.) On April 5,
2015, he told Dr. Wade Scott that he fell at work one month earlier. Id. at 5.

        Mr. Minor saw Dr. Robert Weiss on April 9, 2015, for left hip, buttock, and back
pain that had become intolerable over the past two weeks. Dr. Weiss assigned
restrictions of no repetitive bending or stooping, no lifting more than ten pounds, and
changing position frequently. (Ex. 2 at 6.) After ordering an MRI, Dr. Weiss noted a
large left lateralizing L-5 disc herniation. Id. at 6. He stated that the disc herniation
“undoubtedly occurred when he slipped and fell on the ice.” Id. at 1. On May 4, 2015,
he revised Mr. Minor’s lifting restrictions to no more than thirty pounds. Id. at 10. The
most recent record from Dr. Weiss, dated July 6, 2015, states that Mr. Minor is still out of

1
 NES presented significant amount of testimony to establish the existence of this policy and Mr. Minor’s awareness
of it. As he admitted both, it is not necessary to summarize that evidence in detail.

                                                        3
work and symptomatic with radicular leg pain.

        Except for four days, Mr. Minor has not worked because of his injury since March
30, 2015. He took sick days until he began receiving short-term disability payments on
June 3, 2015. He claimed he has incurred medical bills from Northcreek Chiropractic
Clinic for $2,452.01. (Ex. 1 at 3.) He attempted to return to work when Dr. Weiss raised
his lifting restrictions to thirty pounds, but NES did not accommodate those restrictions.
Id. at 4.

       Mr. Minor filed a PBD on April 21, 2015, seeking medical and/or temporary
disability benefits. The parties did not resolve the disputed issues through mediation and
the Mediation Specialist filed the DCN on July 13, 2015.

                               Mr. Minor’s Contentions

       Mr. Minor contends he sustained a low-back injury in the course and scope of his
employment with NES. He argues that the street risk doctrine governs this case because
his job required him to work all over town, not just on NES’s premises. He requests that
the Court order NES to provide medical treatment, pay his outstanding medical bills, and
reimburse him for medical expenses he has already paid. He also seeks an order for
temporary disability benefits for the period of time NES failed to provide light duty
within his medical restrictions.

                                  NES’s Contentions

       NES does not dispute that Mr. Minor suffered a low-back injury when he fell on
March 6, 2015. It contends that Mr. Minor failed to carry his burden of proving that his
injury arose primarily out of and in the course and scope of his employment. NES argues
that Mr. Minor’s accident did not occur during the course of his employment because it
happened during a deviation from that employment.

       NES also contends that the recent addition to the statute, the requirement that an
injury must arise “primarily” out of and in the course and scope of employment,
forecloses any finding that Mr. Minor’s injury is compensable. It argues that, at the time
of the accident, Mr. Minor was not engaged in any business for the benefit of NES, was
not assigned to perform any job duties at Chik-Fil-A, and was not assigned to any
particular area or specific restaurant in which to eat or take his breaks. It relies on
Vandall v. Aurora Healthcare, LLC, 401 S.W.3d 28, 29 (Tenn. 2013), which held the
mere presence of an employee at his place of employment at the time of an injury does
not mean that the injury is deemed to have arisen out of the employment. Therefore, Mr.
Minor’s employment with NES did not contribute “more than fifty percent in causing the
injury,” as required by Tenn. Code Ann. § 50-6-102(13)(B) (2014).


                                            4
                        Findings of Fact and Conclusions of Law

                                         Standard Applied

        The Workers’ Compensation Law shall not be remedially or liberally construed in
favor of either party but shall be construed fairly, impartially and in accordance with
basic principles of statutory construction favoring neither the employee nor
employer. Tenn. Code Ann. § 50-6-116 (2014). An employee need not prove every
element of his or her claim by a preponderance of the evidence in order to obtain relief at
an expedited hearing. McCord v. Advantage Human Resourcing, No. 2014-06-0063,
2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9 (Tenn. Workers’ Comp. App. Bd.
Mar. 27, 2015). At an expedited hearing, an employee has the burden to come forward
with sufficient evidence from which the trial court can determine that the employee is
likely to prevail at a hearing on the merits. Id.

                                         Factual Findings

        Mr. Minor suffered a low-back injury, including a herniated disc, when he slipped
and fell in the Chik-Fil-A parking lot on March 6, 2015. NES denied the claim on April
16, 2015. Mr. Minor received treatment from Dr. Weiss, who assigned temporary
restrictions on April 9, 2015.

                                    Application of Law to Facts

        In order for an injury to be compensable, it must be accidental. Under the
Tennessee Workers’ Compensation Law, an injury is accidental “only if the injury is
caused by a specific incident, or set of incidents, arising primarily out of and in the course
and scope of employment, and is identifiable by time and place of occurrence.” Tenn.
Code Ann. § 50-6-102(13)(A) (2014). “An injury ‘arises primarily out of and in the
course and scope of employment’ only if it has been shown by a preponderance of the
evidence that the employment contributed more than fifty percent (50%) in causing the
injury, considering all causes[.]” Tenn. Code Ann. § 50-6-102(13)(B) (2014).

       The statutory requirements that an injury arise out of and in the course of the
employment are not synonymous “although both elements exist to ensure a work
connection to the injury for which the employee seeks benefits.” Blankenship v. Am.
Ordnance Sys., 164 S.W.3d 350, 354 (Tenn. 2005). An injury occurs in the course of
employment if it takes place while the employee was performing a duty he or she was
employed to perform. Fink v. Caudle, 856 S.W.2d 952, 958 (Tenn. Workers’ Comp.
Panel 1993). Thus, the course of employment requirement focuses on the time, place,
and circumstances of the injury. Saylor v. Lakeway Trucking, Inc., 181 S.W.3d 314, 318
(Tenn. 2005). By contrast, arising out of employment refers to causation. Reeser v.
Yellow Freight Sys., Inc., 938 S.W.2d 690, 692 (Tenn. 1997). An injury arises out of

                                              5
employment when there is a causal connection between the conditions under which the
work is required to be performed and the resulting injury. Fritts v. Safety Nat’l Cas.
Corp., 163 S.W.3d 673, 678 (Tenn. 2005).2 Put another way, an injury arises out of
employment when it “has a rational, causal connection to the work.” Braden v. Sears,
Roebuck & Co., 833 S.W.2d 496, 498 (Tenn. 1992).

                                       In the Course of Employment

       “Acts necessary to the life, comfort and convenience of an employee while at
work are incidental to the employment and contribute to the furtherance of service; and
injuries that occur in the performance thereof are deemed to have arisen out of the
employment.” McCormick v. Aabakus, Inc., 101 S.W.3d 60, 63 (Tenn. Workers’ Comp.
Panel 2000). Tennessee courts have long held that injuries suffered on the employer's
premises during lunch breaks arise out of and in the course of employment. Id. Mr.
Minor, of course, was not on NES’s premises when he injured his back. The question,
therefore, is whether an off-premises accident by a worker arises out of that worker’s
employment.

       The Court agrees with Mr. Minor that this case is governed by the “street risk
doctrine” adopted in Hudson v. Thurston Motor Lines, Inc., 583 S.W.2d 597 (Tenn.
1979). In Hudson, the employee was a “city driver.” His duties were to pick up and
deliver freight. After he made a delivery, he went to a nearby restaurant for lunch while
waiting for his truck to be reloaded. There, he was attacked by unknown assailants and
sustained severe injuries. The trial court found that his injuries did not arise from his
employment, and denied benefits. The Supreme Court noted that, although the employee
“could eat when and where [he] might select, it was expected that [he] would take into
consideration the convenience of the employer and its customers, as well as [his] own, in
selecting the time and place for lunch.” Id. at 598. Further, the Court found that the
employee’s selection of the particular restaurant “was for the mutual convenience and
economy of the employer, its customer, and perhaps himself.” Id. at 599. The Court then
explicitly adopted the street risk rule, stating that “the risks of the street are the risks of
the employment, if the employment requires the employee’s use of the street.” Id. at 602.

         In Hall v. Mason Dixon Lines, Inc., 743 S.W.2d 148, 151 (Tenn. 1987), the Court

2
  It is noted that the Fritts decision included a reference to the “equitable construction” provision of an earlier
version of the statute. However, the Supreme Court did not base its explanation of the “arising out of” requirement
on the doctrine of equitable construction. “Reliance on precedent from the Tennessee Supreme Court is appropriate
unless it is evident that the Supreme Court’s decision or rationale relied on a remedial interpretation of pre-July 1,
2014 statutes, that it relied on specific statutory language no longer contained in the Workers’ Compensation Law,
and/or that it relied on an analysis that has since been addressed by the general assembly through statutory
amendments.” McCord v. Advantage Human Resourcing, No. 2014-06-0063, 2015 TN Wrk. Comp. App. Bd.
LEXIS 6, at *13 (Tenn. Workers’ Comp. App. Bd. Mar. 27, 2015).



                                                          6
elaborated on the breadth of the street risk doctrine: “Generally, street risks include
simple falls, assaults by highway robbers and automobile accidents.”

       Mr. Minor’s job required him to travel between the NES facility and various
locations around the city. The testimony established that linemen could select their break
time and the location of their breaks. Thus, as in Hudson, Mr. Minor’s selection of Chik-
Fil-A for his morning break on March 6, 2015, was for the mutual convenience of NES.
As one of the “risks of the street,” the ice on which Mr. Minor slipped was a risk of his
employment by virtue of the travel requirements of his job.

        NES contends, however, that Mr. Minor was outside the scope of his employment
at the time of the injury because he had deviated from his work duties. An unauthorized
deviation may preclude recovery of compensation for an injury caused by an added peril
to which the employee is exposed during the period of the deviation. Carter v. Utica
Mut. Ins. Co., 2003 Tenn. LEXIS 750, at *10 (Tenn. Aug. 27, 2003). NES alleges that
Mr. Minor’s deviation was taking his break during the first hour of his shift.

        NES’s argument is not persuasive. First, there is no proof that the accident
actually occurred during the first hour of Mr. Minor’s shift. NES presented the affidavit
and testimony of Mr. Thomas, who said GPS records showed that Mr. Minor arrived at
Chik-Fil-A at 6:57 a.m., three minutes before the end of the first hour of his shift. Unless
Mr. Minor left his truck within those three minutes, he did not violate the policy. Mr.
Minor testified that he and his partner sat in the truck for a while, filling out paperwork
and checking the computer for assignments. He stated that the accident occurred around
7:10 or 7:15 a.m. This unrebutted testimony establishes that Mr. Minor’s fall was not the
result of a deviation from his work duties.

        Even if Mr. Minor had exited his truck when he arrived at the restaurant, it is not
at all clear that the alleged three-minute violation of NES’s break rule would constitute a
material deviation from Mr. Minor’s work duties. The undisputed proof is that NES
authorized Mr. Minor to take his break anywhere he wished, and that he had no job
assignments at the time of the accident. Whether the accident occurred just before 7:00
or a few minutes later than 7:00, there is no evidence this would have resulted in “an
added peril to which the employee is thereby exposed during the period of the deviation,”
as required by Carter.

                               Arising out of Employment

        As noted above, the Workers’ Compensation Law now provides that an injury
arises primarily out of employment only if a preponderance of the evidence shows that
the employment contributed more than fifty percent in causing the injury. NES contends
that, at the time of the accident, Mr. Minor was not engaged in any business for the
benefit of NES because he had no job duties at Chik-Fil-A and was not required to take

                                             7
his break there. Therefore, NES argues his employment with NES did not contribute
“more than fifty percent in causing the injury,” as required by Tennessee Code Annotated
section 50-6-102(13)(B) (2014).

       The “primarily” requirement is new to Tennessee Workers’ Compensation Law
and, consequently, the appellate courts have not substantively addressed it. However, it
is reasonable to continue to apply the test set out in Fritts. That is, is there a causal
connection between Mr. Minor’s injury and the conditions under which he was required
to work?

       NES required Mr. Minor to drive around the city in order to make the repairs or
service calls assigned by NES. Except for the morning meeting, Mr. Minor was required
to travel throughout the day and was not required to return to NES’s premises for his
breaks and meals. There is no indication he would have been at Chik-Fil-A or suffered
any injury had he not been on the job. Further, NES has not identified any other cause of
Mr. Minor’s injury, much less any cause exceeding fifty percent. The Court finds there is
a rational connection between Mr. Minor’s injury and the conditions of his work,
especially the requirements of travel that led him to the restaurant. The Court further
finds that Mr. Minor’s work was the primary cause of his injury.3

                                               Medical Benefits

       Tennessee law requires an employer to provide “free of charge to the employee
such medical and surgical treatment . . . made reasonably necessary by accident as
defined in this chapter[.]” Tenn. Code Ann. § 50-6-204(a)(1)(A) (2014).

        According to the Tennessee Workers’ Compensation Appeals Board:

        Under the same statute, the injured employee has a corresponding duty to
        accept the medical benefits provided by the employer, but only if the
        employer provides a list of three or more physicians or surgeons from which
        the employee has the privilege of selecting the operating surgeon or attending
        physician. . . . [A]n employer who elects to deny a claim runs the risk that it
        will be held responsible for medical benefits obtained from a medical
        provider of the employee’s choice and/or that it may be subject to penalties
        for failure to provide a panel of physicians and/or benefits in a timely
        manner.


3
  NES’s reliance on Vandall v. Aurora Healthcare, LLC, 401 S.W.3d 28 (Tenn. 2013), is misplaced. While the
Court held that the mere presence of an employee at her place of employment at the time of an injury does not mean
that the injury is deemed to have arisen out of the employment, the issue in Vandall was whether an employment
hazard existed or whether the employee’s fall was the result of an idiopathic condition. As it is undisputed that Mr.
Minor slipped on ice in the Chik-Fil-A parking lot, the Court finds that an employment hazard caused his injury.

                                                         8
McCord v. Advantage Human Resourcing, No. 2014-06-0063, 2015 TN Wrk. Comp.
App. Bd. LEXIS 6, at *13 (Tenn. Workers’ Comp. App. Bd. Mar. 27, 2015).

       Although Mr. Minor gave notice of his injury to NES, there is no evidence he
requested medical treatment or notified NES of his desire to make a workers’
compensation claim until April 9, 2015. (Ex. 1 at 3.) NES apparently then provided
treatment with Dr. Weiss, although the parties presented no evidence as to whether NES
provided a panel of physicians. It subsequently denied the claim on April 16, 2015.

       The Court finds that NES is not responsible for medical expenses incurred by Mr.
Minor prior to his request for workers’ compensation benefits. Further, NES is not
responsible for Mr. Minor’s chiropractic expenses during the period that NES provided
authorized treatment with Dr. Weiss, as there is no indication that Dr. Weiss ordered
chiropractic treatment. The Court finds, however, that NES is responsible for all of Mr.
Minor’s related medical expenses (including chiropractic) incurred after April 16, 2015,
the date it denied the claim.4

       NES must also provide ongoing medical treatment made reasonably necessary by
the accident as required by Tennessee Code Annotated section 50-6-204(a)(1)(A) (2014).
Because there is no evidence as to whether Mr. Minor selected Dr. Weiss from a panel,
the Court finds that Mr. Minor has the option of continuing to treat with Dr. Weiss as the
authorized treating physician or requesting a new panel of spine specialists.

                                      Temporary Disability Benefits

       An employee must establish every element of his claim for workers’ compensation
benefits. See Oster v. Yates, 845 S.W.2d 215, 217 (Tenn. 1992). To establish a prima
facie case for temporary total disability benefits, an employee must show that: (1) he or
she was totally disabled and unable to work as a result of a compensable injury; (2) that a
causal connection exists between the injury and the employee’s inability to work; and (3)
the duration of the period of the employee’s disability. Gray v. Cullom Mach., Tool &
Die, Inc., 152 S.W.3d 439, 443 (Tenn. 2004).

       Mr. Minor has not shown that he is totally disabled and unable to work because of
his work accident. Dr. Weiss assigned temporary restrictions, but did not take Mr. Minor
completely off work. Consequently, Mr. Minor is not entitled to temporary total
disability benefits.

      Temporary partial disability arises when the temporary disability is not total.
Tenn. Code Ann. § 50-6-207(2) (2012) provides that “[i]n all cases of temporary partial
4
   The parties submitted no evidence establishing which expenses are reasonable and necessary, so the Court is
unable at this time to specify which of the submitted bills NES must pay. The parties are encouraged to resolve this
issue by agreement.

                                                         9
disability, the compensation shall be sixty-six and two-thirds percent (66 2/3 %) of the
difference between the average weekly wage of the worker at the time of the injury and
the wage the worker is able to earn in the worker’s partially disabled condition.” When
an injured worker is willing to return to work within his restrictions, but the employer is
unwilling or unable to return the injured worker to work, the injured worker may be
entitled to recover temporary partial disability benefits equal to the amount of temporary
total disability benefits. See Williams v. Saturn Corp., 2005 Tenn. LEXIS 1032 (Tenn.
Nov. 15, 2005).

       Mr. Minor requested workers’ compensation benefits on April 9, 2015. Dr. Weiss
assigned light-duty restrictions on the same date, which have continued to the present.
NES accommodated Mr. Minor’s restrictions and he worked from April 10, 2015,
through April 15, 2015, at which time NES denied his claim. (Ex. 1 at 3.) NES failed to
return him to work following the denial. Id. He is thus entitled to continuing temporary
partial disability benefits equal to the amount of temporary total disability benefits
beginning on April 16, 2015.

      NES failed to file a wage statement with the Bureau of Workers’ Compensation or
the Court, and Mr. Minor did not present any proof of his average weekly wage.
However, the C20 First Report of Injury filed by NES on April 7, 2015, indicates that Mr.
Minor’s bi-weekly wage at the time of his accident was $3,256.00. This reflects an
average weekly wage of $1,628.00, which yields the maximum compensation rate of
$932.80.

       In this case, there is no dispute that Mr. Minor injured his back in a fall at Chik-
Fil-A on March 6, 2015. Mr. Minor has presented sufficient evidence for the Court to
conclude that, at a hearing on the merits, he would likely establish the injury arose
primarily out of and in the course and scope of his employment.

 IT IS, THEREFORE, ORDERED as follows:

   1. Medical care for Mr. Minor’s injuries shall be paid and NES shall provide Mr.
      Minor with medical treatment for these injuries as required by Tennessee Code
      Annotated section 50-6-204 (2014), to be initiated by NES providing Mr. Minor
      with his choice continuing treatment with Dr. Weiss or with a panel of spine
      specialists as required by that statute. NES shall also pay all of Mr. Minor’s
      reasonable and necessary related medical expenses (including chiropractic)
      incurred after April 16, 2015. Mr. Minor or the medical providers shall furnish
      NES medical bills for treatment provided in compliance with this order.

   2. The amount of temporary disability benefit is $932.80 per week based on Mr.
      Minor’s average weekly wage of $1,628.00.


                                            10
3. Payment of past due benefits in the amount of $17,723.20 shall be made for the
   period from April 16, 2015, to August 26, 2015.

4. NES or its workers’ compensation carrier shall continue to pay to Mr. Minor
   temporary disability benefits in regular intervals until he is no longer eligible for
   those benefits by reaching maximum medical improvement, by returning to work
   at a wage equal to or greater than the pre-injury wage, or by release without
   restrictions by the authorized treating physician. NES’s representative shall
   immediately notify the Bureau, Mr. Minor, and Mr. Minor’s counsel, if any, of the
   intent to terminate temporary disability benefits by filing Form C-26, citing the
   basis for the termination.

5. This matter is set for an Initial (Scheduling) Hearing on October 13, 2015, at 9:00
   a.m.

6. Unless interlocutory appeal of the Expedited Hearing Order is filed,
   compliance with this Order must occur no later than seven business days
   from the date of entry of this Order as required by Tennessee Code
   Annotated section 50-6-239(d)(3) (2014). The Insurer or Self-Insured
   Employer must submit confirmation of compliance with this Order to the
   Bureau by email to WCCompliance.Program@tn.gov no later than the
   seventh business day after entry of this Order. Failure to submit the
   necessary confirmation within the period of compliance may result in a
   penalty assessment for non-compliance.

7. For questions regarding compliance, please contact the Workers’ Compensation
   Compliance Unit via email WCCompliance.Program@tn.gov or by calling (615)
   253-1471 or (615) 532-1309.

   ENTERED this the 19th day of August, 2015.



                               _____________________________________
                               Dale Tipps, Judge
                               Court of Workers’ Compensation Claims




                                         11
Initial (Scheduling) Hearing:

      An Inietial (Scheduling) Hearing has been set with Judge Dale Tipps, Court of
Workers’ Compensation Claims. You must call 615-741-2112 or toll free at 855-
874-0473 to participate in the Initial Hearing.

       Please Note: You must call in on the scheduled date/time to
participate. Failure to call in may result in a determination of the issues without
your further participation. All conferences are set using Central Time (CT).


Right to Appeal:

       Tennessee Law allows any party who disagrees with this Expedited Hearing Order
to appeal the decision to the Workers’ Compensation Appeals Board. To file a Notice of
Appeal, you must:

   1. Complete the enclosed form entitled: “Expedited Hearing Notice of Appeal.”

   2. File the completed form with the Court Clerk within seven business days of the
      date the Workers’ Compensation Judge entered the Expedited Hearing Order.

   3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.

   4. The appealing party is responsible for payment of a filing fee in the amount of
      $75.00. Within ten calendar days after the filing of a notice of appeal, payment
      must be received by check, money order, or credit card payment. Payments can be
      made in person at any Bureau office or by United States mail, hand-delivery, or
      other delivery service. In the alternative, the appealing party may file an Affidavit
      of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
      fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
      of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
      will consider the Affidavit of Indigency and issue an Order granting or denying
      the request for a waiver of the filing fee as soon thereafter as is
      practicable. Failure to timely pay the filing fee or file the Affidavit of
      Indigency in accordance with this section shall result in dismissal of the
      appeal.

   5. The parties, having the responsibility of ensuring a complete record on appeal,
      may request, from the Court Clerk, the audio recording of the hearing for the
      purpose of having a transcript prepared by a licensed court reporter and filing it
      with the Court Clerk within ten calendar days of the filing of the Expedited
      Hearing Notice of Appeal. Alternatively, the parties may file a joint statement of

                                            12
        the evidence within ten calendar days of the filing of the Expedited Hearing
        Notice of Appeal. The statement of the evidence must convey a complete and
        accurate account of what transpired in the Court of Workers’ Compensation
        Claims and must be approved by the workers’ compensation judge before the
        record is submitted to the Clerk of the Appeals Board.

   6. If the appellant elects to file a position statement in support of the interlocutory
      appeal, the appealing party shall file such position statement with the Court Clerk
      within three business days of the filing of the Expedited Hearing Notice of Appeal,
      specifying the issues presented for review and including any argument in support
      thereof. If the appellee elects to file a response in opposition to the interlocutory
      appeal, appellee shall do so within three business days of the filing of the
      appellant’s position statement.

                            CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Expedited Hearing Order
Granting Medical and Temporary Disability Benefits was sent to the following recipients
by the following methods of service on this the 19th day of August, 2015.


 Name                     Certified    Via         Via    Service sent to:
                           Mail        Fax        Email
 John Minor                                        X      K_minor@bellsouth.net
 Camille Steward                                   X      csteward@nespower.com




                                         _____________________________________
                                         Penny Shrum, Clerk of Court
                                         Court of Workers’ Compensation Claims
                                         WC.CourtClerk@tn.gov




                                             13